In re Franklin, eleven; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. E, No. 2241-97; to the *1151Court of Appeal, Third Circuit, No. KM-00-01525.
Granted for the sole purpose of transferring the petition to the district court for enforcement of its order of June 12, 2000 in which it ordered produced documents relating to relator’s guilty plea, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.